 

$

e

 

{ “ST
EL epee 7
UNITED STATES DISTRICT COURT ; ECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK OC #:
ae a rs ed x ATE FILED: 1) 1914
In re:
ORDER

Aegean Marine Petroleum Network Inc.
Securities Litigation.

----------------------------------- x 18 Civ. 4993 (NRB)
NAOMI REICE BUCHWALD

UNITED STATES DISTRICT JUDGE

This Order addresses the issues raised in the letters filed
on October 31 and November 5, 2019.

First, the Court denies Lead Plaintiff’s request to serve
defendant Spyros Gianniotis through his attorney given the
attorney’s lack of authority to accept service of process on Mr.
Gianniotis’ behalf. Moreover, while the Court declines to grant
plaintiffs an unbounded time to complete service of process on
the three unserved defendants, and while it will not enter a
hard and fast deadline at this time, the Court nonetheless urges
plaintiffs to complete service promptly.

Second, defendants who have been served by January 1, 2020
may move to dismiss the consolidated class action complaint

without the need to file pre-motion letters or attend a pre-

motion conference with the Court. Those defendants’ motions or

responsive pleadings are due on March 6, 2020. Oppositions to

any motions to dismiss are due on May 6, 2020. Any replies in

support of motions to dismiss are due on June 5, 2020. The
il

  

 
 

Court takes defendants at their word that they will coordinate
their motions, including through the submission of joint
briefing on common issues. Moreover, the Court directs the
parties to propose by January 10, 2019 a page limit protocol for
the Court’s review. When devising the protocol, the parties
should consult docket entry 863 in case number 1:11-md-02262 for
guidance.

Finally, Lead Plaintiff shall report back to this Court
with a status update on January 10, 2020.

SO ORDERED.

Dated: New York, New York
November /E , 2019

 

BUCHWALD
UNITED STATES DISTRICT JUDGE

 
